. Case: 1:20-cr-00039-DAP Doc #:1 Filed: 01/15/20 1 of 9. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT.
)
Plaintiff, )
)
V. ) =
®
rere 20 CR 059
DEONTAY BYAS, ) CASENO.
KRISTAPHER CONNER, ) Title 18, United States Code,
MARCUS BOYD, ) Sections 922(a)(6),
JAMALE STEWART ) 924(c)(1)(A)(Gi) and 2; Title 21,
ALONZO CURGES, ) United States Code, Sections
RAYVANTE MILES, ) 841(a)(1), (b)(1)(B), (b))(C)
TRESHONE LEWIS, ) and 846
) Be Ges Pe ye
Defendants. )

COUNT 1
(Conspiracy to Possess with Intent to Distribute Controlled Substances, 21 U.S.C. § 846)

The Grand Jury charges:

1. On or about September 24, 2019 to on or about September 25, 2019, the exact
dates to the Grand Jury unknown, in the Northern District of Ohio, Eastern Division, and
_ elsewhere, Defendants DEONTAY BYAS, KRISTAPHER CONNER, MARCUS BOYD,
JAMALE STEWART, ALONOZO CURGES, RAYVANTE MILES, and TRESHONE LEWIS
did unlawfully, knowingly, and intentionally combine, conspire, confederate, and agree together .
and with each other, and with diverse others known and unknown to the Grand Jury, to possess
with the intent to distribute a mixture and substance containing at least 10 grams of a detectable
amount of carfentanil a Schedule I controlled substance; at least 5 grams of a mixture and

substance containing a detectable amount of methamphetamine, a Schedule II controlled
Case: 1:20-cr-00039-DAP Doc #:1 Filed: 01/15/20 2 of 9. PagelD #: 2

substance; a mixture and substance containing a detectable amount of cocaine base, a Schedule II
controlled substance; and a mixture and substance containing a detectable amount of
Buprenorphine and Naloxone, Schedule III controlled substances, in violation of Title 21, United
States Code, Sections 841(a)(1), (b)(1)(B), and (b)(1)(C).

All in violation of Title 21, United States Code, Section 846.

COUNT 2
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime, 18 U.S.C. §

924(c)(1)(A)G@))
The Grand Jury further charges:

2. On or about September 25, 2019, in the Northern District of Ohio, Eastern
Division, Defendant DEONTAY BYAS, possessed firearms, to wit: A loaded Century Arms
VSKA AK-47 7.62x39 bearing serial number $V7012437 with 31 7.62x39 millimeter caliber
cartridges, an American Tactical Omni 5.56 caliber rifle bearing serial number NS055417 ,an
American Tactical Omni 5.56 caliber rifle bearing serial number NS173195, a loaded Glock 17 9
mm luger pistol bearing serial number WMK754 with 34 9 millimeter Luger caliber cartridges,
and a loaded Pietro Berreta pistol bearing serial number A156711Z with 17 9 millimeter Luger
caliber cartridges; in furtherance of a drug trafficking crime, to wit: Conspiracy to Possess with
Intent to Distribute Controlled Substances, in violation of Title 21, United States Code, Sections
841(a)(1), (b)(1)(A), and 846, as charged in Count 1 of this indictment, in violation of Title 18,
United States Code, Section 924(c)(1)(A)(@).

COUNT 3
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime, 18 U.S.C. §

924(c)(1)(A)())
The Grand Jury further charges:

3. On or about September 25, 2019, in the Northern District of Ohio, Eastern

Division, Defendant TRESHONE LEWIS, possessed firearms, to wit: a loaded Smith and
Case: 1:20-cr-00039-DAP Doc #:1 Filed: 01/15/20 3 of 9. PagelD #: 3

Wesson MP15 5.56 caliber rifle bearing serial number SX51355 with 20 5.56x45 millimeter
caliber cartridges and a loaded Glock 17 9 millimeter luger pistol bearing serial number XZT903
with 17 rounds of 9 millimeter luger caliber cartridges, in furtherance of a drug trafficking crime,
to wit: Conspiracy to Possess with Intent to Distribute Controlled Substances, in violation of
Title 21, United States Code, Sections 841(a)(1), (b)(1)(A), and 846, as charged in Count 1 of
this indictment, in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

COUNT 4 .
(Possession with Intent to Distribute Carfentanil, 21 U.S.C. §§ 841(a)(1) and (6)(1)(B))

The Grand Jury further charges:

4. On or about September 25, 2019, in the Northern District of Ohio, Eastern
Division, Defendant DEONTAY BYAS did knowingly and intentionally possess with the intent
to distribute approximately 72.19 grams of a mixture and substance containing a detectable
amount of carfentanil, a Schedule I controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1) and (b)(1)(B).

COUNT 5 .
(Possession with Intent to Distribute Methamphetamine, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B))

The Grand Jury further charges:

5. On or about September 25, 2019, in the Northern District of Ohio, Eastem
Division, Defendant DEONTAY BYAS did knowingly and intentionally possess with the intent
to distribute approximately 12.18 grams of a mixture and substance containing a detectable
amount of methamphetamine, a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and (b)(1)(B).
Case: 1:20-cr-00039-DAP Doc #: 1. Filed: 01/15/20 4 of 9. PagelD #: 4

COUNT 6
(Possession with Intent to Distribute Cocaine Base, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The Grand Jury further charges:

6. On or about September 25, 2019, in the Northern District of Ohio, Eastern
Division, Defendant DEONTAY BYAS did knowingly and intentionally possess with the intent
to distribute approximately 4.08 grams of a mixture and substance containing a detectable
amount of cocaine base, a Schedule II controlled substance, in violation of Title 21, United
States Code, Sections 841(a)(1) and (b)(1)(C). |

COUNT 7
(Possession with Intent to Distribute Carfentanil, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B))

The Grand Jury further charges:

7. On or about September 25, 2019, in the Northern District of Ohio, Eastern
Division, Defendant RAYVANTE MILES did knowingly and intentionally possess with the
intent to distribute approximately 57.6 grams of a mixture and substance containing a detectable
amount of carfentanil, a Schedule I controlled substance, in violation of Title 21, United States ~
Code, Sections 841(a)(1) and (b)(1)(B).

COUNT 8
(Possession with Intent to Distribute Cocaine Base, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The Grand Jury further charges:

8. On or about September 25, 2019, in the Northern District of Ohio, Eastern
Division, Defendant RAYVANTE MILES did knowingly and intentionally possess with the
intent to distribute approximately 0.39 grams of a mixture and substance containing a detectable
amount of cocaine base, a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and (b)(1)(C).
Case: 1:20-cr-00039-DAP Doc #: 1 Filed: 01/15/20 5 of 9. PagelD #: 5

COUNT 9
(Possession with Intent to Distribute Buprenorphine and Naloxone, 21 U.S.C. §§ 841(a)(1) and

(b))(C))
The Grand Jury further charges:

9. On or about September 25, 2019, in the Northern District of Ohio, Eastern '
Division, Defendant RAYVANTE MILES did knowingly and intentionally possess with the
intent to distribute approximately 92 unit doses of a mixture and substance containing a
detectable amount of Buprenorphine and Naloxone, Schedule III controlled substances, in
violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

COUNT 10
(Possession with Intent to Distribute Carfentanil, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B))

The Grand Jury further charges:

10. On or about September 25, 2019, in the Northern District of Ohio, Eastern
Division, Defendant TRESHONE LEWIS did knowingly and intentionally possess with the
intent to distribute approximately 59.74 grams of a mixture and substance containing a detectable
amount of carfentanil, a Schedule I controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1) and (b)(1)(B).

COUNT 11
(Possession with Intent to Distribute Cocaine, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The Grand Jury further charges:

11. On or about September 25, 2019, in the Northern District of Ohio, Eastern
Division, Defendant TRESHONE LEWIS did knowingly and intentionally possess with the
intent to distribute approximately 5.09 grams of a mixture and substance containing a detectable
amount of cocaine, a Schedule II controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(1) and (b)(1)(C).
Case: 1:20-cr-00039-DAP Doc #:1 Filed: 01/15/20 6 of 9. PagelD #: 6

COUNT 12
(False Statement During Purchase of a Firearm, 18 U.S.C. §§ 922(a)(6) and 2)

The Grand Jury further charges:

12. On or about the September 24, 2019, in the Northern District of Ohio, Eastern
Division, Defendants DEONTAY BYAS, KRISTAPHER CONNER, MARCUS BOYD,
JAMALE STEWART, and ALONOZO CURGES, in connection with the acquisition of a
firearm, to wit a loaded Century Arms VSKA AK-47 7.62x39 bearing serial number SV7012437
with 31 7.62x39 millimeter caliber cartridges, from Fin Feather Fur Outfitters, 18030 Bagley Rd,
Middleburg Heights, Ohio, a federally licensed dealer of firearms, did aid and abet and
knowingly and unlawfully make and cause to be made false and fictitious statements, intended
and likely to deceive said dealer with respect to facts material to the lawfulness of the sale and
acquisition of said firearms under the provisions of Chapter 44, Title 18 of the United States
Code, in that JAMALE STEWART did knowingly state and represent on Federal Firearms
Transaction Records, those are, ATF Forms 4473, that he was the actual buyer of said firearms,
when in fact, he was not the actual buyer of the firearms, in violation of Title 18, Sections
922(a)(6) and 2, United States Code.

~ COUNT 13
(False Statement During Purchase of a Firearm, 18 U.S.C. §§ 922(a)(6) and 2)

The Grand Jury further charges:

13. On or about the September 24, 2019, in the Northern District of Ohio, Eastern
Division, Defendants DEONTAY BYAS, KRISTAPHER CONNER, MARCUS BOYD,
JAMALE STEWART, and ALONOZO CURGES, in connection with the acquisition of a
firearm, to wit: a Smith and Wesson MP15 5.56 caliber rifle bearing serial number TL10844,
from Fin Feather Fur Outfitters, 18030 Bagley Rd, Middleburg Heights, Ohio, a federally

licensed dealer of firearms, did aid and abet and knowingly and unlawfully make and cause to be

6
Case: 1:20-cr-00039-DAP Doc #:1 Filed: 01/15/20 7 of 9. PagelD #: 7

made false and fictitious statements, intended and likely to deceive said dealer with respect to
facts material to the lawfulness of the sale and acquisition of said firearms under the provisions
of Chapter 44, Title 18 of the United States Code, in that ALONZO CURGES did knowingly
state and represent on Federal Firearms Transaction Records, those are, ATF Forms 4473, that he
was the actual buyer of said firearms, when in fact, he was not the actual buyer of the firearms, in
violation of Title 18, Sections 922(a)(6) and 2, United States Code. |

COUNT 14
(False Statement During Purchase of a Firearm, 18 U.S.C. §§ 922(a)(6) and 2)

‘The Grand Jury further charges:

14, On or about the September 24, 2019, in the Northern District of Ohio, Eastern
Division, Defendants DEONTAY BYAS, KRISTAPHER CONNER, MARCUS BOYD,
JAMALE STEWART, and ALONOZO CURGES, in connection with the acquisition of a
firearm, to wit: an American Tactical Omni 5.56 caliber rifle bearing serial number NS055417,
from The Enthusiast of Ohio, LLC, 9100 Bank Street, Suite A, Valley View, Ohio, a federally
licensed dealer of firearms, did aid and abet and knowingly and unlawfully make and cause to be
made false and fictitious statements, intended and likely to deceive said dealer with respect to
facts material to the lawfulness of the sale and acquisition of said firearms under the provisions
of Chapter 44, Title 18 of the United States Code, in that JAMALE STEWART did knowingly
state and represent on Federal Firearms Transaction Records, those are, ATF Forms 4473, that he
was the actual buyer of said firearms, when in fact, he was not the actual buyer of the firearms, in

violation of Title 18, Sections 922(a)(6) and 2, United States Code.
Case: 1:20-cr-00039-DAP Doc #:1 Filed: 01/15/20 8 of 9. PagelD #: 8

COUNT 15
(False Statement During Purchase of a Firearm, 18 U.S.C. §§ 922(a)(6) and 2)

The Grand Jury further charges:

15, On or about the September 24, 2019, in the Northern District of Ohio, Eastern
Division, Defendants DEONTAY BYAS, KRISTAPHER CONNER, MARCUS BOYD,
JAMALE STEWART, and ALONOZO CURGES, in connection with the acquisition of a
firearm, to wit: an American Tactical Omni 5.56 caliber rifle bearing serial number NS173195,
from The Enthusiast of Ohio, LLC, 9100 Bank Street, Suite A, Valley View, Ohio, a federally
licensed dealer of firearms, did aid and abet and knowingly and unlawfully make and cause to be
made false and fictitious statements, intended and likely to deceive said dealer with respect to
‘facts material to the lawfulness of the sale and acquisition of said firearms under the provisions
of Chapter 44, Title 18 of the United States Code, in that MARCUS BOYD did knowingly state
and represent on Federal Firearms Transaction Records, those are, ATF Forms 4473, that he was
the actual buyer of said firearms, when in fact, he was not the actual buyer of the firearms, in
violation of Title 18, Sections 922(a)(6) and 2, United States Code.

FORFEITURE
The Grand Jury further charges:

For the purpose of alleging forfeiture pursuant to Title 21, United States Code, Section
853; Title 18, United States Code, Section 924(d)(1); and Title 28, United States Code Section
2461(c), the allegations of Counts 1 through 15 are hereby re-alleged and incorporated herein by
reference. As a result of the foregoing offenses, Defendants DEONTAY BYAS,
KRISTAPHER CONNER, MARCUS BOYD, JAMALE STEWART, ALONOZO CURGES,
RAYVANTE MILES, and TRESHONE LEWIS shall forfeit to the United States any and all

property constituting or derived from any proceeds he obtained directly or indirectly as a result
Case: 1:20-cr-00039-DAP Doc #:1 Filed: 01/15/20 9 of 9. PagelD #: 9

of such violations; any and all property used or intended to be used in any manner or part to
_ commit or to facilitate the commission of such violations; and, any and all firearms and
ammunition involved in or used in the commission of such violations; including, but not limited
to, the following:
a. $7,303.00 in U.S. Currency seized from Kristapher Conner on September 25th,
2019;
b. $2,109.59 in U.S. Currency seized from Deontay Byas on September 25th, 2019;
c. A loaded Century Arms VSKA AK-47 7.62x39 bearing serial number
$V7012437 with 31 7.62x39 millimeter caliber cartridges;
d. Smith and Wesson MP15 5.56 caliber rifle bearing serial number TL10844:
e. an American Tactical Omni 5.56 caliber rifle bearing serial number NS055417;
f. an American Tactical Omni 5.56 caliber rifle bearing serial number NS 173195 ;
g. a loaded Glock 17 9 mm luger pistol bearing serial number WMK754 with 34 9
millimeter Luger caliber cartridges;
h. a loaded Smith and Wesson MP15 5.56 caliber rifle bearing serial number
$X5135 5 with 20 5.56x45 millimeter caliber cartridges;
1. a loaded Pietro Berreta pistol bearing serial number A156711Z with 17 9
millimeter Luger caliber cartridges; and
i a loaded Glock 17 9 millimeter luger pistol bearing serial number XZT903 with
17 rounds of 9 millimeter luger caliber cartridges;
A TRUE BILL.
Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
